                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MELISSA BEINBORN,

       Plaintiff,

v.                                                            Case No: 8:19-cv-1515-T-36SPF

NABCO ENTRANCES, INC.,

      Defendant.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn on October 1, 2019 (Doc. 19).              In the Report and

Recommendation, Magistrate Judge Flynn recommends that the Court grant the parties' Joint

Motion for Approval of Settlement Agreement (Doc. 18). All parties were furnished copies of the

Report and Recommendation and were afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1).   No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 19) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
      (2)    The parties’ Joint Motion for Approval of Settlement Agreement (Doc. 18) is

             GRANTED. The Settlement Agreement (Doc. 18 - Ex. A) is APPROVED, as it

             constitutes a fair and reasonable resolution of a bona fide dispute.

      (3)    This action is DISMISSED, with prejudice.

      (4)    The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED in Tampa, Florida on October 31, 2019.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                               2
